Macay, J.
I am clearly of opinion that the practice of a Master acting as a Solicitor in the same Court, is improper, in whatever light it is viewed. If the proposed remedy be adopted, namely, that the Master shall not act in his own cases, then, he may be disqualified as to every case in court; consequently the office would not exist, to any one purpose of public utility. I think therefore the bill ought to be dismissed.
Taylor, J.
I entertain no doubt on the general question, but incline to the opinion that it would be the more regular way to take it up upon demurrer, so that the reasons of the order may appear upon the record.
The bill was afterwards withdrawn.